Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  MARILYN S. JOHNSON,

                             Relator.

 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-07-00009-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
            Relator, Marilyn S. Johnson, seeks a writ of mandamus against the Honorable Eduardo A.
Gamboa, El Paso County Associate Judge, and the Honorable Max Higgs, Judge of the El Paso
County Probate Court.  Mandamus will lie only to correct a clear abuse of discretion.  Walker v.
Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig. proceeding).  Moreover, there must be no other
adequate remedy at law.  Id.  Although mandamus is not an equitable remedy, it is largely governed
by equitable principles.  Rivercenter Associates v. Rivera, 858 S.W.2d 366, 367 (Tex. 1993).  One
such principle is that equity aids the diligent and not those who slumber on their rights.  Id.
            Relator seeks to challenge an order appointing a temporary guardian entered by Judge Higgs
on June 7, 2006, and an order denying a request for a jury trial entered by Judge Gamboa on
September 12, 2006.  Relator does not provide any explanation for her delaying in seeking 

mandamus relief.  We conclude that mandamus relief must be denied because of laches.  See Furr’s
Supermarkets, Inc. v. Mulanax, 897 S.W.2d 442, 443 (Tex.App.--El Paso 1995, orig. proceeding).
 
                                                                        KENNETH R. CARR, Justice

January 25, 2007

Before Chew, C.J., McClure, and Carr, JJ.